         8:20-cv-02409-DCC            Date Filed 06/25/20           Entry Number 1-1                  Page 1 of 10

A lb.


;_:_t CT Corporation                                                           Service of Process
                                                                               Transmittal
                                                                               05/26/2020
                                                                               CT Log Number 537710216
        TO:      Sneha Desai, Counsel
                 BASF CORPORATION
                 100 Park Ave
                 Florham Park, NJ 07932-1089


        RE:      Process Served in South Carolina

        FOR:     BASF CORPORATION (Domestic State: DE)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                 Phyllis Moody-Beuthicn, Pltf. vs. BASF Corporation, Dft.
        DOCUMENT(S) SERVED:

        COURT/AGENCY:                    None Specified
                                         Case # 2020CP3700262
        NATURE OF ACTION:                Personal Injury - Failure to Maintain Premises in a Safe Condition
        ON WHOM PROCESS WAS SERVED:      CT Corporation System, Columbia, SC
        DATE AND HOUR OF SERVICE:        By Certified Mail on 05/26/2020 postmarked on 05/21/2020
        JURISDICTION SERVED:             South Carolina
        APPEARANCE OR ANSWER DUE:        None Specified
        ATTORNEY(S) / SENDER(S):         None Specified
        ACTION ITEMS:                    CT has retained the current log, Retain Date: 05/27/2020, Expected Purge Date:
                                         06/01/2020

                                         Image SOP

                                         Email Notification, Joseph P. Prevete joseph.prevete@basf.com

                                         Email Notification, Sneha Desai sneha.desai@basf.com

                                         Email Notification, Kimberly Livecchia-Jeff kimberly.livecchia-jeff@basf.com

                                         Email Notification, Susana Reisinger susana.reisinger@basf.com


        SIGNED:                          CT Corporation System
        ADDRESS:                         1209 N Orange St
                                         Wilmington, DE 19801-1120
        For Questions:                   866-401-8252
                                         EastTeam2@wolterskluwer.com




                                                                               Page 1 of 1 / LS
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
                8:20-cv-02409-DCC   DateCERTIFIED
                                         Filed 06/25/20MAIL'
                                                         Entry Number 1-1   Page 2 of 10

Arnold Law Firm, 1.1C
223 West STone Avenue
Greenville, Sc 29609

                                         il                   in

                                    7019 1120 0002 1069 7806




                                         C T CORPORATION SYSTEM
                                         Registered Ageny for BASF Corp.
                                         2 Office Park Court Suite 103
                                         Columbia, South Carolina 29223



                        '
                                                 =66
   8:20-cv-02409-DCC          Date Filed 06/25/20        Entry Number 1-1         Page 3 of 10




                                                                                                       ELECTRONICALLY FILED-2020 Apr18 7:36AM- OCONEE - COMMON PLEAS-CASE#2020CP3700262
STATE OF SOUTH CAROLINA )                              THE COURT OF COMMON PLEAS
                        )
COUNTY OF OCONEE        )                      Case No. 2020-CP- -

Phyllis Moody-Beuthien                 )
                                       )
               Plaintiffs,             )
                                       )
        Vs.                            )      SUMMONS
                                       )      (JURY TRIAL DEMANDED)
BASF Corporation,                      )
                                       )
               Defendant.              )
                                       )



TO THE DEFENDANT ABOVE-NAMED:

       You are hereby summoned and required to answer the Complaint in this action, a copy of

which is attached hereto and herewith served upon you, and to serve a copy of your answer to

same upon the subscribed at 223 W. STONE AVENUE, Greenville, South Carolina, 29609

within thirty (30) days after the service of same, exclusive of the day of such service. If you fail

to answer same within the thirty (30) day period, Plaintiff will apply to the Court for the relief

demanded therein and judgment will be taken against you by default.

                                                       Respectfully submitted,

                                                       ARNOLD LAWFIRM, LLC

                                              By:       S/Brian E. Arnold
                                                       Brian E. Arnold
                                                       S.C. Bar No. 16839
                                                       223 W. Stone Avenue
                                                       Greenville, South Carolina 29609
                                                       (864) 242-2427




                                                 -1-
     8:20-cv-02409-DCC         Date Filed 06/25/20         Entry Number 1-1          Page 4 of 10




                                                                                                           ELECTRONICALLYFILED - 2020 Apr 187:36AM - OCONEE-COMMON PLEAS - CASE#2020CP3700262
STATE OF SOUTH CAROLINA .)                              THE COURT OF COMMON PLEAS
                         )
COUNTY OF OCONEE         )                      Case No. 2020-C P- -

Phyllis Moody-Beuthien                  )
                                        )
                Plaintiffs,             )
                                        )
        Vs.                             )       COMPLAINT
                                        )       (JURY TRIAL DEMANDED)
BASF Corporation,                       )
                                        )
                Defendant.              )
                                        )



        Plaintiff, through her attorney Brian E. Arnold, files this Complaint and would respectfully

show unto this Court as follows:

I.      Plaintiff was a citizen of Texas at all relevant times.

2.      Upon information and belief, Defendant is a foreign corporation doing business in Oconee

County, South Carolina.

3.      Plaintiff was verbally offered a job on December 21, 2019 to be employed by Defendant

as an Occupational Health Nurse at Defendant's Seneca location. An offer letter was then emailed

to Plaintiff confirming the verbal offer. Plaintiff was required to sign and return the offer letter. As

part of the offer, Defendant informed Plaintiff that she would have to complete and pass a

background check. After Plaintiff signed the offer letter, Defendant paid Plaintiff a relocation

payment of $7500 that Defendant directly deposited in Plaintiff's bank account. This payment

would assist Plaintiff with the expenses in leaving her then current employment and to move from

Texas and relocate to Seneca. In addition, Plaintiff was given a1arget date to be in Seneca so that

she would be prepared for her first day of employment. Defendant never notified Plaintiff prior to


                                                  -2-
     8:20-cv-02409-DCC         Date Filed 06/25/20        Entry Number 1-1         Page 5 of 10




                                                                                                          ELECTRONICALLYFILED-2020 Apr 18 7:36AM - OCONEE - COMMON PLEAS - CASE#2020CP3700262
her accepting the offer and moving from Texas that the background check would be anything other

than the industry standard background check that Plaintiff had completed on several occasions for

other employment opportunities. Had Defendant indicated to Plaintiff that "passing" a standard

background check was not sufficient for her to begin employment, Plaintiff would not have moved

and given up her employment in Texas. But, because Defendant failed to notify Plaintiff of this

alleged fact and had already paid her the relocation payment to move from Texas to South

Carolina, Plaintiff moved and accepted the employment.

4.        Defendant contracted with HireRight to perform the background check. Plaintiff went

through the background process with HireRight (which relied on Plaintiff to do almost all the work

of verifying past employment), and answered all their questions. When a couple of issues came up

regarding Plaintiff's dates of past employment, Plaintiff promptly provided proof of employment

and accurate dates. In fact, on several occasions Plaintiff called and emailed Defendant and

HireRight, when the process was moving slowly, which neither responded. But Plaintiff provided

all reasonable existing proof of past employment to complete her background check. She was

never notified once it was completed, that she needed to do anything additional.

5.      However, on or about February 14,2020, Defendant "rescinded" its offer to Plaintiff falsely

claiming that HireRight had not been able to verify Plaintiff's employment. Plaintiff had in fact

verified her past employment through HireRight.



                                   For A First Cause of Action
                                       Breach of Contract.

6.      Plaintiff incorporates by reference the allegations of the foregoing paragraphs as if set forth

here in full.


                                                 -3-
     8:20-cv-02409-DCC         Date Filed 06/25/20        Entry Number 1-1         Page 6 of 10




                                                                                                          ELECTRONICALLYFILED-2020 Apr 18 7:36 AM- OCONEE- COMMON PLEAS - CASE#2020CP3700262
7.      Defendant made an offer of employment with the standard condition of completing and

passing a background to Plaintiff and Plaintiff's accepted this offer and satisfied the condition of

completing the background check and providing all necessary information to pass the background

check. Thus, a binding contract between Plaintiff and Defendant.

8.      Further, an implied term of this contract is a duty for Defendant to deal fairly with Plaintiff

and to act in good faith.

9.      Defendant breached the terms of this contract when it failed to employ Plaintiff and

"rescinded" the offer.

10.     Plaintiff has been severely damaged as a result of Defendant's breaches.

11.     Plaintiff has fully performed under the terms of the contract and Defendant's breaches are

without justification.

        WHEREFORE, Plaintiff respectfully requests a trial by jury on her claim of breach of

contract, entry of judgment to include all nominal, actual damages (including loss of back pay and

benefits and front pay and benefits), specific performance, consequential damages, and all other

relief, including declaratory and injunctive relief, to which Plaintiff can show he is entitled

including, but not limited to, costs prejudgment and post-judgment interest.


                                 For A Second Cause of Action
                      Breach of Contract Accompanied by Fraudulent Act.

12.     Plaintiff incorporates by reference the allegations of the foregoing paragraphs as if set forth

here in full.

13.     Defendant breached the parties' agreement in the manner set forth above.

14.     Defendant breached the agreement with fraudulent intent relating to the breach.



                                                 -4-
   8:20-cv-02409-DCC           Date Filed 06/25/20        Entry Number 1-1             Page 7 of 10




                                                                                                          ELECTRONICALLYFILED-2020Apr187:36 AM- OCONEE -COMMONPLEAS- CASE#2020CP3700262
15.     Defendant committed one or more fraudulent acts accompanying its breaches of contract

as evidenced by its dishonesty in fact, unfair dealing, and its failure to provide honest information

regarding the policy and reasons for the termination of employment. Specifically, Defendant

attempted to cover-up its breach by giving false and pretextual reasons for Plaintiff's termination

and/or rescinded the offer.

        WHEREFORE, Plaintiff respectfully requests a trial by jury on her claim of breach of

contract with fraudulent intent as well as entry of judgment in an amount to be determined at trial

to include all available nominal, actual (including loss of back pay and benefits and front pay and

benefits), consequential, and punitive damages as well as all othei relief to which Plaintiff can

show an entitlement including, but not limited to specific performance, costs, expenses, as well as

pre-judgment and post-judgment interest.



                                   For A Third Cause of Action
                                   Negligent Misrepresentation

16.     Plaintiff incorporates by reference the allegations of the foregoing paragraphs as if set forth

here in full to the extent that they are not inconsistent with this cause of action.

17.     Defendant made numerous representations to Plaintiff regarding the offer and omitted that

it would require something additional to the industry standard of completing and passing a

background check.

18.     As the hiring employer setting the conditions of the offer, Defendant has the authority to

determine what actions it will take and had superior knowledge of company policy and what it

required to pass a background check.




                                                  -5-
   8:20-cv-02409-DCC          Date Filed 06/25/20         Entry Number 1-1        Page 8 of 10




                                                                                                      ELECTRONICALLY FILED-2020 Apr 18 7:36AM- OCONEE - COMMON PLEAS - CASE#2020CP3700262
19.    As Plaintiff expressly reposed a trust and confidence in Defendant with reference to the

particular transaction in question, Defendant had a duty to disclose to Plaintiff if it required

something additional to the industry standard of completing and passing a background check.

20.    Thus, Defendant owed Plaintiff a duty of care in making the offer and the conditions of

employment and to Plaintiff's responsibilities.

21.    Defendant's breached this duty by making false representations and/or by failing to

disclose the truth and failing to exercise due care in making these representations.

22.    Defendant had a pecuniary interest in making the statements.

23.    Plaintiffjustifiably relied on the representations by Defendant and left her employment and

home in Texas and moved to South Carolina.

24.    Plaintiff has suffered a pecuniary loss as a direct and proximate result of her reliance on

the statements made by Defendant.

25.    Defendant's actions constitute gross negligence.

       WHEREFORE, Plaintiff requests entry of judgment in an amount to be determined by the

jury but which should include all available actual (including loss of back pay and benefits and

front pay and benefits), consequential, special, and punitive damages for non-personal injuries, as

well as any other relief shown to be appropriate including, but not limited to, costs and interest.

       Respectfully submitted this I   r day of April 2020.
                                                        For the Plaintiff:
                                                               s/Brian E. Arnold
                                                        Brian E. Arnold No. 16839
                                                        Arnold Law Firm, LLC
                                                        223 West Stone Avenue
                                                        Greenville, SC 29609
                                                        864-242-2427 (Office)
                                                        864-335-4195 (Fax)


                                                  -6-
      8:20-cv-02409-DCC        Date Filed 06/25/20      Entry Number 1-1       Page 9 of 10




STATE OF SOUTH CAROLINA                      )       THE COURT OF COMMON PLEAS
                                             )
COUNTY OF OCONEE                             )             C.A. No. 2020-CP-37-00262

Phyllis Moody-Beuthien,                      )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )
                                             )
BASF Corporation,                            )
                                             )
                                             )
                      Defendant.             )
                                             )

                       NOTICE OF FILING NOTICE OF REMOVAL

TO:            Brian E. Arnold, Esq.
               ARNOLD LAW FIRM, LLC
               223 W. Stone Avenue
               Greenville, SC 29609

               The Honorable Beverly H. Whitfield
               Oconee County Clerk of Court
               205 W Main St.
               Walhalla, SC 29691

       PLEASE TAKE NOTICE that the Defendant in the above-captioned action has, on the

25th day of June, 2020, filed its Notice of Removal in the Office of the Clerk of the United States

District Court for the District of South Carolina, Greenville Division. (Attachment A.) Pursuant

to 28 U.S.C. § 1446(d), the Court of Common Pleas for Oconee County, South Carolina shall

proceed no further unless or until the case is remanded.



                               [SIGNATURE ON NEXT PAGE]
    8:20-cv-02409-DCC        Date Filed 06/25/20    Entry Number 1-1         Page 10 of 10




Dated this 25th day of June, 2020.

                                                   Respectfully submitted,

                                                   OGLETREE, DEAKINS, NASH,
                                                    SMOAK & STEWART, P.C.

                                          By:       /s/Lucas J. Asper
                                                   Lucas J. Asper
                                                   M. Brooks Miller
                                                   300 North Main Street, Suite 500
                                                   Greenville, South Carolina 29601
                                                   Phone: (864) 271-1300
                                                   Fax: (864) 235-8806
                                                   lucas.asper@ogletree.com
                                                   brooks.miller@ogletree.com

                                                   Attorneys for Defendant

                                                                                      43104306.1




                                            2
